                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         E.J. MCELROY,
                                   4                                            Case No. 17-cv-03348-YGR (PR)
                                                        Plaintiff,
                                   5                                            ORDER DENYING PLAINTIFF’S FIRST REQUEST
                                                 v.                             FOR PRELIMINARY INJUNCTION AND TRO;
                                   6                                            DENYING HIS REQUESTS FOR APPOINTMENT
                                         NANCY ADAM, et al.,                    OF COUNSEL; GRANTING DEFENDANTS’
                                   7                                            MOTION FOR AN EXTENSION OF TIME TO FILE
                                                        Defendants.             MOTION FOR SUMMARY JUDGMENT; AND
                                   8                                            DIRECTING DEFENDANTS TO FILE RESPONSE
                                                                                TO SECOND REQUEST FOR PRELIMINARY
                                   9                                            INJUNCTION AND REPLY TO OPPOSITION

                                  10     I.   INTRODUCTION

                                  11          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42 U.S.C.

                                  12   § 1983 against prison officials at Pelican Bay State Prison (“PBSP”). It seems that Plaintiff claims
Northern District of California
 United States District Court




                                  13   that he was not provided with adequate medical and dental care at PBSP.

                                  14          Before the Court are Plaintiff’s requests for appointment of counsel (dkts. 38, 44), and his

                                  15   two motions which are construed as requests for a preliminary injunction and temporary

                                  16   restraining order (“TRO”), entitled as follows: “Motion for Specific Conduct Orders Along the

                                  17   Lines of Grievance Log #’s Along With Notice/Motion for Summary Judgment and/or Ex Parte

                                  18   Medical Injunction Accord Stipulation” (hereinafter “First Request for Preliminary Injunction and

                                  19   TRO”) (dkt. 29); and “Motion for TRO Until There Can Be Permanent Enjoining of Department

                                  20   Regulations in ‘Good Order/Conduct’ – Order of Injunctive Relief – in Two Part with Effective

                                  21   Assistance of [Familiar] Counsel . . . .” (hereinafter “Second Request for Preliminary Injunction

                                  22   and TRO”) (dkt. 37). Also before the Court are Defendants’ motion to revoke Plaintiff’s in forma

                                  23   pauperis status under 28 U.S.C. § 1915(g) and dismiss the case without prejudice (dkt. 43), and

                                  24   their motion for an extension of time to file their motion for summary judgment (dkt. 45). The

                                  25   Court notes that Plaintiff filed an opposition to the motion to revoke (albeit late), but Defendants

                                  26   did not file a reply, and therefore that motion is currently not yet submitted. In any event, the

                                  27   Court directs Defendants to file a reply addressing whether Plaintiff meets the imminent danger

                                  28   exception to section 1915(g).
                                        II.    DISCUSSION
                                   1
                                              A.     Plaintiff’s Requests for Appointment of Counsel
                                   2
                                               First, Plaintiff requests for appointment of counsel are DENIED without prejudice for lack
                                   3
                                       of exceptional circumstances. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); Terrell
                                   4
                                       v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
                                   5
                                       Cir. 1986). The decision to request counsel to represent an indigent litigant under section 1915 is
                                   6
                                       within “the sound discretion of the trial court and is granted only in exceptional circumstances.”
                                   7
                                       Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Neither the need for discovery, nor the
                                   8
                                       fact that the pro se litigant would be better served with the assistance of counsel, necessarily
                                   9
                                       qualify the issues involved as complex. See Rand, 113 F.3d at 1525 (9th Cir. 1997). Appointment
                                  10
                                       of counsel for a pro se prisoner is not required, even if the prisoner’s ability to prepare has been
                                  11
                                       limited. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (upholding denial of
                                  12
Northern District of California




                                       appointment of counsel at trial, despite fact that plaintiff’s ability to prepare for trial limited by
 United States District Court




                                  13
                                       pain from surgery). The Court notes that Plaintiff’s first motion was previously denied. See Dkt.
                                  14
                                       26. Plaintiff’s previous request for appointment of counsel contained the same factual basis for
                                  15
                                       appointment of counsel as the current requests. Compare Dkt. 21 with Dkts. 38, 44. The Court
                                  16
                                       finds that Plaintiff has not presented any changed circumstances which would warrant the Court to
                                  17
                                       appoint counsel at this time.
                                  18
                                              B.     Plaintiff’s Requests for Preliminary Injunction and TRO
                                  19
                                               Second, as mentioned, Plaintiff has filed two requests for a preliminary injunction and
                                  20
                                       TRO. Dkts. 29, 37. The Court first points out that Plaintiff’s motions are difficult to decipher,
                                  21
                                       but, at this stage in the proceedings, the Court construes them as requests for a preliminary
                                  22
                                       injunction and TRO. The Prisoner Litigation Reform Act of 1995 (“PLRA”) restricts the power of
                                  23
                                       the court to grant prospective relief in any action involving prison conditions. See 18 U.S.C.
                                  24
                                       § 3626(a); Oluwa v. Gomez, 133 F.3d 1237, 1239 (9th Cir. 1998). Section 3626(a)(2) applies
                                  25
                                       specifically to preliminary injunctive relief. See 18 U.S.C. § 3626(a)(2). In civil actions with
                                  26
                                       respect to prison conditions, it permits the court to enter a temporary restraining order or
                                  27
                                       preliminary injunction “to the extent otherwise authorized by law” but also requires that such an
                                  28
                                                                                           2
                                   1   order “must be narrowly drawn, extend no further than necessary to correct the harm the court

                                   2   finds requires preliminary relief, and be the least intrusive means necessary to correct that harm.”

                                   3   Id. “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should not be

                                   4   granted unless the movant, by a clear showing, carries the burden of persuasion.’” Lopez v.

                                   5   Brewer, et al., 680 F.3d 1068, 1072 (9th Cir. 2012) (citation omitted) (emphasis in original). “A

                                   6   plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits,

                                   7   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

                                   8   equities tips in his favor, and that an injunction is in the public interest.” Winter v. Natural

                                   9   Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

                                  10           The Court has reviewed both requests, and it finds that Plaintiff’s First Request for

                                  11   Preliminary Injunction and TRO is more difficult to decipher than his second request. In addition,

                                  12   Plaintiff’s First Request for Preliminary Injunction and TRO seems to address grievances and
Northern District of California
 United States District Court




                                  13   possible exhaustion issues. Plaintiff has filed a document entitled, “Supplemental Motion in Full

                                  14   Support and Attachment for Satisfaction” (dkt. 30), in which he requests to file numerous

                                  15   grievances as exhibits in support of his First Request for Preliminary Injunction. At this time,

                                  16   however, the action is at an early stage and no motion has been filed addressing whether or not

                                  17   Plaintiff has exhausted his administrative remedies. Therefore, to the extent that the First Request

                                  18   for Preliminary Injunction and TRO addresses issues of exhaustion of his claims, that request is

                                  19   DENIED as unnecessary. Dkt. 29. In turn, Plaintiff’s “Supplemental Motion in Full Support and

                                  20   Attachment for Satisfaction” is also DENIED as unnecessary as Plaintiff need not supplement his

                                  21   motion for exhibits related to exhaustion. Dkt. 30. Meanwhile, it seems that Plaintiff also claims

                                  22   that Defendants have “interfere[d] and cause[d] other injuries to injuries and [affected] medical

                                  23   orders that already exist,” dkt. 29 at 1, thus to the extent that Plaintiff claims that he is being

                                  24   denied certain medical treatments, the Court notes that he has since filed a Second Request for

                                  25   Preliminary Injunction and TRO, which addresses more recent and specific denial of medical

                                  26   treatments. Thus, the Court finds that the First Request for Preliminary Injunction and TRO has

                                  27   been made moot by his Second Request for Preliminary Injunction and TRO. Compare Dkt. 29

                                  28   with Dkt. 37. Thus, the Court DENIES without prejudice Plaintiff’s First Request for Preliminary
                                                                                           3
                                   1   Injunction and TRO because it has been made moot by his Second Request for Preliminary

                                   2   Injunction and TRO. Dkt. 29. The Court will not rule on Plaintiff’s Second Request for

                                   3   Preliminary Injunction and TRO (dkt. 37) at this time. Instead, Defendants’ counsel shall respond

                                   4   to the Second Request for Preliminary Injunction and TRO (dkt. 37), and the parties shall abide by

                                   5   the briefing schedule outlined below.

                                   6            C.   Defendants’ Motion for Extension of Time to File Motion for Summary
                                                     Judgment
                                   7
                                                Defendants request for an extension of time to file their motion for summary judgment
                                   8
                                       sixty days after the Court rules on the pending motion to revoke Plaintiff’s in forma pauperis
                                   9
                                       status under 28 U.S.C. § 1915(g) and dismiss the case without prejudice. Such a request is
                                  10
                                       GRANTED. Dkt. 45. If necessary, the parties shall abide by the briefing schedule outlined
                                  11
                                       below.
                                  12
Northern District of California
 United States District Court




                                       III.     CONCLUSION
                                  13
                                                For the foregoing reasons, the Court rules as follows:
                                  14
                                                1.     Plaintiff requests for appointment of counsel are DENIED without prejudice for
                                  15
                                       lack of exceptional circumstances. Dkts. 38, 44.
                                  16
                                                2.     To the extent that Plaintiff’s First Request for Preliminary Injunction and TRO
                                  17
                                       addresses issues of exhaustion of his claims, that request is DENIED as unnecessary. Dkt. 29.
                                  18
                                       Thus, Plaintiff’s “Supplemental Motion in Full Support and Attachment for Satisfaction” is also
                                  19
                                       DENIED as unnecessary as Plaintiff need not supplement his motion for exhibits related to
                                  20
                                       exhaustion. Dkt. 30. In addition, to the extent that Plaintiff refers to a denial of medical
                                  21
                                       treatments, the Court DENIES without prejudice Plaintiff’s First Request for Preliminary
                                  22
                                       Injunction and TRO because it has been made moot by his Second Request for Preliminary
                                  23
                                       Injunction and TRO. Dkt. 29.
                                  24
                                                3.     The Court will not rule on Plaintiff’s Second Request for Preliminary Injunction
                                  25
                                       and TRO at this time. Instead, Defendants’ counsel shall respond to the Second Request for
                                  26
                                       Preliminary Injunction and TRO (dkt. 37), and the parties shall abide by the briefing schedule
                                  27
                                       outlined below. As mentioned, Defendants shall also file a reply addressing whether Plaintiff is
                                  28
                                                                                          4
                                   1   entitled to the imminent danger exception.

                                   2           4.      Defendants shall file their reply and response to Plaintiff’s Second Request for

                                   3   Preliminary Injunction and TRO (dkt. 37) no later than twenty-eight (28) days from the date of

                                   4   this Order. The response to the Plaintiff’s Second Request for Preliminary Injunction and TRO

                                   5   shall be supported by adequate factual documentation and shall conform in all respects to the

                                   6   Federal Rules of Civil Procedure, and all papers filed with the Court shall be promptly served on

                                   7   Plaintiff. Defendants are specifically directed to inform the Court of the medical care being

                                   8   offered to Plaintiff. Plaintiff may file a reply to Defendants’ response within twenty-eight (28)

                                   9   days of the date the response is filed. Plaintiff’s reply should be supported by factual

                                  10   documentation and should demonstrate why he satisfies the following standard:

                                  11           The standard for issuing a TRO is similar to that required for a preliminary injunction. See

                                  12   Los Angeles Unified Sch. Dist. v. United States Dist. Court, 650 F.2d 1004, 1008 (9th Cir. 1981).
Northern District of California
 United States District Court




                                  13   To obtain a preliminary injunction, the moving party must show: (1) a likelihood of success on the

                                  14   merits; (2) a likelihood of irreparable harm to the moving party in the absence of preliminary

                                  15   relief; (3) that the balance of equities tips in the moving party’s favor; and (4) that an injunction is

                                  16   in the public interest. Winter, 555 U.S. at 20. A preliminary injunction is “an extraordinary

                                  17   remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

                                  18   relief[.]” Id. at 22.

                                  19           5.      The Court GRANTS Defendants’ request for an extension of time to file their

                                  20   motion for summary judgment sixty days after the Court rules on the pending motion to revoke

                                  21   Plaintiff’s in forma pauperis status under 28 U.S.C. § 1915(g) and dismiss the case without

                                  22   prejudice. Dkt. 45. Defendant shall file the motion no later than sixty (60) days of the date of this

                                  23   Court’s ruling on pending motion to revoke Plaintiff’s in forma pauperis status under 28 U.S.C.

                                  24   § 1915(g) and dismiss the case without prejudice, and only if that motion is denied and the case is

                                  25   not dismissed. Plaintiff’s opposition to the dispositive motion shall be filed with the Court and

                                  26   served on Defendant no later than twenty-eight (28) days after the date that Defendant’s motion is

                                  27   filed. Defendant shall file a reply brief no later than fourteen (14) days after the date Plaintiff’s

                                  28   opposition is filed.
                                                                                          5
                                   1          6.      As explained above, the Court cannot rule on Defendants’ pending motion to

                                   2   revoke Plaintiff’s in forma pauperis status under 28 U.S.C. § 1915(g) and dismiss the case without

                                   3   prejudice (dkt. 43) because Defendants’ reply (including an explanation of whether Plaintiff is

                                   4   entitled to the imminent danger exception) is still outstanding.

                                   5          7.      This Order terminates Docket Nos. 29, 30, 38, 44, and 45.

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 9, 2019

                                   8                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
